                      CASE 0:20-cv-02553-SRN-ECW Doc. 1 Filed 12/16/20 Page 1 of 5


'i,,
                                                                                                            &


                                 UNlren Sreres Drsrnrcr Counr
                                    Dlsrzucr oF MniNESorA
                                                                                                        JS*
                                                                                                          "k"
                                                                                                        ;;3ai!u", t'd}
                                                                                                            *d,,?rr,
                                                                                                                     "bfpl
                                                    Plaintiff(s),
       vs.                                                                                 20-cv-2553 SRN/ECW
                                                                                Case No.
                                                                               (To be assigned by Clerk of Disrict
                                                                               Court)



                                                                               DEMAND FOR JIIRY
                                                                               TRiAL    It
                                                                                    YES              No_
                                                   Defendant(s).
       (Enter the full name(s) of ALL plaintiffs                                              ^
       and defendants in this lawsuit. please
                                                                         \
       attach additional sheets if necessary.)
                                                                                                    I
                                                     COMPLAINT
                                                                                                   l'r
                                                                                                   rus.
                                                                                                            16     I  2020
        PARTIES                                                                                         -'g'{:y=SiI
        1.   List your name, address and telephone number. Do the same for any additional plaintiffs.

             a. Plaintiff
                 Name

                 Sheet Address

                 County, City

                 State.& Zip Code

                 Telephone Number


             List all defendants. You should   state the   firll
                                                            name ofthe defend.ant, even if that defendant is
             a government agency, an organizatsoq a    corporation, or an individuat. Include the address
             where each defendant may be served. Make sure that the defendant(s) listed below are
             identical to those contained in the above caption.
             CASE 0:20-cv-02553-SRN-ECW Doc. 1 Filed 12/16/20 Page 2 of 5




     a-   Defendant No.    1



          Name

          Street Address

          County, City

          State   & ZipCode

    b.    DefendantNo.2

          Name

          Street Address
                               .?T?? CIe.vela | /ye A/
          County,   City   V


          State   & ZipCode

    c.    DefendantNo.3
                                                                                                    t
          Naine
                                                                                                   'ntOn
          Street Address
                                                                                                   La"f
      .
          County, City                                                                              t*7,
          state & Zip code


NOTE: IF TffiRE ARE ADDITIONAL PI II{TIXT'S OR DEtrtsNDAI{TS, PLEASE
PROVIDE TMIRNAIVIES AND ADDRESSES ONA SEPARATE SHEET OFPAPER
Check here if additional sheeb of paper are attached: o
Please label the attached sheet of paper to corespond to the eppropriate numbered
paragreph above (ag., Additionel Defendanb 2.d.r 2.e,, etc")




JI.JRISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
fed€ral court: cases involving a federal question and cases involviag divenity of citizenship of
                CASE 0:20-cv-02553-SRN-ECW Doc. 1 Filed 12/16/20 Page 3 of 5




  the parties' Under 2-s              1331, a case involving the United States Constitution or federal
                           -U.S'.c. $
  laws or treaties is a.fideral  question case. Under zg il.S.C. 1332, a case in which
                                                                  $                       a citizen of
  one state stles a citizen of another state and the amormt sf damages
                                                                           is more than $25,000 is a
  divenity of citizenship case.

  3.   what is the basis for federar courtjurisdiction? (check all that apply)

           ;FfeAerat Question              I    Diversity of Citizelrship

  4' If the basis for jruisdiction is Federal Qgestioq       *nirn   Federal Constihrtional,
       heafy right is at issuc? List all that   apply.                                    -' statutory -'
                                                                                             --------. or
           -Tit\e
               crz \r.s[s, c 2ooo
                             o{ *t'rc- Ci vi I Qiqhk A"f of lq b{
                                    e ?41' T;l;"j +u,0. RupTes*+fu;
 5'    If the basisfor jurisdiction is Diversity of Citizenship, what is the state of citizenship
                                                                                                  of   *.h'    '
       party? Each Plaintiffmust be diverscfrom each Defendant for diversity jurisdiction.

                    Qerris/- O-a,^n1 .nr61"1"of Citizenship, iL llr'r, O, S
       PlaintiffNamer

      DefendantNo. t: Oti5 t leya,loes sateofcitizenship, (Y i
                                                                nn e5&6
      DefendantNo.2: Locv\ q
                               Un\on stateofcitizenship' fYl Vnvsota
      Attach additional sheets of paper as nece$ary-and labet this informetion as paragraph
                                                                                                               !

      5.                                                                                                      ,l
      Checkhere if additional sheots of paper are attached.
                                                                        ,/                                     I




      what is the basis for venue in the District ofMinnesota? (check aII that qply)

           (   Defendan($ reside in Minnesota         tr   Facrs aleged belowprimarily occuned in
                                                           Minnesota
           I   Other: explain

                     hn\ortS\ntss€S r ,                                         -l
                    tn\ \l.vrton loct\e\                             'r^      ff[,nrleSOtO
STATEMENT OF TIIE CLAIM

?*TF      il the space provided below the basic facts of yoru claim. The description of facts
should gclude-a specjfig cxplanation ofhow, ufrere,
the caption violated the      an{ how
                                                      -i u,h.o each of the aednaants namea in
                                      you wer" harmed. Each pararah;; il numbered
separateln beginning
                         fry,
                     with nrrmber 7. Please write each singte'sct oicircumstances in a
sepjrately numbered paragrapb-


                                                                                                            b\ock,
   CASE 0:20-cv-02553-SRN-ECW Doc. 1 Filed 12/16/20 Page 4 of 5




 ,.n   q   q.n   c   \^s\' 3\   \,.y^, fy? 1   Ag{ , r   r+t1\l
                                                                  +ireJ




€' Ctrs t6?vv[..'. Q<+;[^+d




                                                            -
   Ir\
ru frrr.
           " f           \r-Ot'd .-ut co-It.J h ,/-
                                                                     :




\4 ar.ne{< v"r(                 t t'
                              r',e< =reeip v/n!
f,r-s -r -hno- f n unzAm\t. t    \nav<- ^"f I
^t{.,nis    Jocurnn{,rf rte
oAu         Wnes.         s*"ifi nj  o         Crt^su,J yns       b.j:j d   r^)
             CASE 0:20-cv-02553-SRN-ECW Doc. 1 Filed 12/16/20 Page 5 of 5



                                                              :
  Attach additional sheets of paper es trecessary.
  Check here if additional sheeg of paper are attached:E(
' Please label the attached sheeJs of paper to as Additional Facts and continue
                                                                                to nrmber the
  paragraphs consecutively.
                       a




 REQI.JEST FOR RELIEF

 State what you want the Court to do for you and the ampunt of monetary compensation,
                                                                                      if any,
 you are seeking.                                     /           |i
                                               ?oT'Pursa*,>n
                                                                         #<^
                                                                         n-
                                              V f'f A 'l-vtA rle€,




"*'Muc€w\bev^ 15                                     )2oeo
                      Signahue of Plaintiff

                      Maili4gAddress




                      TelephoneNumber


lloe; All plaintiffs nan{ in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Ataoh additional sf,ects of paper as
neccssary.
